Trespass for mesne profits. In the Court of Common Pleas a judgment was rendered pro forma for the defendant, upon a fictitious demurrer, and the plaintiff appealed. At October term 1822, of this Court, the plaintiff obtained a verdict for 90 dollars, and the cause was continued on account of a question of law raised by the defendant. At a subsequent term judgment was rendered for the plaintiff for 100 • dollars, 80 cents, being the amount of the sum found by the verdict with interest, and the plaintiff, by virtue of St. 1820, c. 79, § 4, claimed costs arising in the court below and upon the appeal. But the Court held that the increase of the amount of the judgment in consequence of the interest was *561not to be taken into consideration, and that the plaintiff should recover his costs in the court below, and the defendant his costs on the appeal.1
Hoar for the plaintiffs.
W. Austin for the defendants.

 Howe’s Pract. 315, 316 ; Briggs v. Murdock, 13 Pick. 321.